Appeal by-defendant from a judgment of the Supreme Court, Kings County, dated June 24, 1969, which granted plaintiff a divorce on the ground of cruel and inhuman treatment, after a non jury trial. Judgment affirmed, with costs. No opinion. Martuscello, Acting P. J., Kleinfeld and Benjamin, JJ., concur; Latham and Brennan, JJ., dissent in part and vote to modify the judgment by striking therefrom the alimony award of $40 a week for plaintiff’s 'support and maintenance and to affirm the judgment as so modified, with the following memorandum: Plaintiff testified she did not want support for herself, but only for the two children. She failed to establish a need for support for herself. Additionally, the evidence disclosed that she was employed and earning $85 a week from her position; and was residing with her two children in her mother’s apartment.